Citation Nr: 0900494	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  04-35 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
superficial scar, right leg.  

2.  Whether new and material evidence to reopen the claim for 
service connection for a heart disability has been received.

3.  Whether new and material evidence to reopen the claim for 
service connection for degenerative arthritis of the right 
knee, claimed as due to a biopsy of right gastrocnemius in 
service.

4.  Entitlement to service connection for a right leg (calf) 
disability, claimed as due to a biopsy of right gastrocnemius 
in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1954 to 
December 1955.

In a March 1999 decision, the RO denied the veteran's claim 
for service connection for a right leg condition.  Although 
the RO notified the veteran of the denial of his claim in 
April 1999, the veteran did not initiate an appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2002 rating decision in which the RO denied a 
rating in excess of 10 percent for a superficial scar, right 
leg and found that new and material evidence had not been 
submitted sufficient to reopen claims for service connection 
for a right leg condition, degenerative joint disease of the 
right knee or an enlarged heart.  In April 2003, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in August 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2004.  The RO issued 
supplemental SOC's (SSOCs) reflecting the continued denial of 
the claims for service connection for a right leg condition, 
degenerative joint disease of the right knee and an enlarged 
heart in October 2005 and August 2006.

In the August 2004 SOC, the RO addressed the claim for 
service connection for degenerative joint disease of the 
right knee on the merits.  However, regardless of the RO's 
actions, the Board has a legal duty under 38 U.S.C.A. §§ 
5108, 7104 (West 2002) to address the question of whether new 
and material evidence has been received to reopen the claim 
for service connection.  That matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).  As the Board must first decide 
whether new and material evidence to reopen the claim has 
been received, the Board has characterized that portion of 
the appeal involving degenerative joint disease of the right 
knee as reflected on the title page.

The Board notes that in the March 1999 rating decision, the 
RO denied service connection for a right leg condition on the 
basis that the claim was not well grounded under the law then 
in effect.  The veteran requested that the claim be 
readjudicated in a letter dated April 10, 2002.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) observed in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 
2003), pursuant to Section 7 of the Veterans Claims 
Assistance Act of 2000 (VCAA), if a claim that was denied as 
not well grounded and becomes final between July 14, 1999 and 
November 9, 2000, is reconsidered de novo in light of the 
enactment of the VCAA, the claim is readjudicated as if the 
previous denial had not been made.  Id. at 1343-44.

Because the denial of service connection for a leg condition 
was denied as not well grounded and became final between July 
14, 1999 and November 9, 2000, the provision allowing for 
readjudication of the claim without the need for new and 
material evidence is applicable in this case.  Pub. L. 106-
475, § 7, Nov. 9, 2000, 114 Stat. 2099.  As the veteran also 
requested that the claim be readjudicated within two years of 
November 9, 2000, he is entitled to have the claim 
readjudicated without regard to the RO's March 1999 decision.  
Thus, new and material evidence is not needed to reopen the 
claim for entitlement to service connection for a right leg 
(calf) disability, claimed as due to a biopsy of right 
gastrocnemius in service.  As such, the Board has 
characterized the claim as a de novo claim for 

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the AMC; VA will notify the 
veteran when further action, on his part, is required. 






REMAND

RO action is needed to comply with the notification 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  With respect to a request to reopen a 
previously denied claim, a claimant must be notified of both 
what is needed to reopen the claim and what is needed to 
establish the underlying claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the record contains a May 2002 notice letter from the 
RO to the veteran.  This letter informed the veteran that he 
was previously denied service connection for a heart and leg 
condition.  The letter advised the veteran that, to reopen 
his claim he would need to submit "new and material evidence" 
and provided a definition of both "new" and "material" 
evidence.  

The Board also notes that proper notice under Kent describes 
"what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial."  See 
Kent, 20 Vet. App. at 10.  In this case, there is no evidence 
that the RO considered the basis for the denial of the claims 
for service connection for a heart or right knee condition in 
the prior, final denial, and then provided the veteran a 
specifically tailored notice letter explaining what was 
needed to reopen the claims for service connection for a 
heart disability and right knee disability, in light of the 
prior deficiencies in the claims.

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to present additional information 
and evidence pertinent to the claims on appeal, notifying him 
that he has a full one-year period for response.  See 38 
U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
ensure that its letter addresses the basis(es) for the prior, 
final denial of the claims, and should provide information as 
to what evidence is needed to establish the claims, on the 
merits.  

Additionally, the Board notes that the claims file reflects 
that, in the June 2002 rating decision, the RO denied the 
veteran's claim for entitlement to a rating in excess of 10 
percent for a superficial scar, right leg.  In April 2003, 
the veteran expressed disagreement with the denial of 
entitlement to a rating in excess of 10 percent for a 
superficial scar, right leg.  Although a NOD has been filed 
with the June 2002 denial of the claim, the RO has yet to 
issue a SOC with respect to this claim, the next step in the 
appellate process.  See 38 C.F.R. § 19.29 (2008); Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 
10 Vet. App. 433, 436 (1997).  Consequently, this matter must 
be remanded to the RO for the issuance of an SOC. Id.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2008). 

As a final matter, the Board notes that in his August 2004 VA 
Form 9, the veteran indicated that he desired a hearing 
before a Veterans Law Judge (VLJ) of the Board at the RO 
(Travel Board hearing).  Such a hearing was scheduled for 
September 10, 200.  Although the veteran was notified of the 
hearing date and location in correspondence dated in April 
2008, on the date of the hearing, the veteran failed to 
appear.

However, a Report of Contact dated in August 2008-prior to 
the scheduled hearing-an RO employee indicated that the 
veteran had called the RO regarding the letter he had 
received about the Board hearing scheduled for September 10, 
2008.  The veteran stated that he was in a wheelchair, lived 
in Long Island and was unable to come to New York City. This 
document does not clearly indicate that the veteran was 
withdrawing his request for a Board hearing.

Under these circumstances, the Board finds there record 
indicates that there may be an outstanding Board hearing 
request.  Hence, while these matters are on remand, the  RO 
should clarify whether the veteran still wants a Board 
hearing and, if so, what type (a hearing in Washington, DC,  
a Travel Board hearing at the RO in New York City, or a video 
conference hearing either in New York City or in Albany,  New 
York).  If the veteran wants either a video conference or a 
Travel Board hearing, the RO should take appropriate action 
to schedule such a hearing. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC,  for the following action: 

1.  The RO should furnish to the veteran 
and his representative a VCAA-compliant 
notice letter specific to the request to 
reopen the claims for service connection 
for heart disability and right knee 
disability.

This letter must explain what type of 
evidence is needed to reopen the claims 
(in light of the basis(es) for the prior 
denials of the claims) as well as what is 
needed to establish the underlying claims 
for service connection.  The RO should 
specifically address the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denials of the claims, as 
required by Kent (cited to above).  The 
RO should also provide specific notice as 
to what would constitute new and material 
evidence to reopen his claims

The RO should request that the veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence to the request to 
reopen and/or the underlying claims for 
service connection.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

2.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.

4.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the opportunity to submit 
written or other argument in response 
thereto.

5.  The RO must furnish to the veteran 
and his representative an SOC with 
respect to the June 2002 denial of the 
claim for entitlement to a rating in 
excess of 10 percent for a superficial 
scar, right leg, along with a VA Form 9, 
and afford them the appropriate 
opportunity to file a substantive appeal 
to perfect an appeal as to this issue.  
The veteran and his representative are 
hereby reminded that to obtain appellate 
review of the aforementioned mattes, a 
timely appeal must be perfected within 60 
days of the issuance of the SOC.

6.  The RO should not return to the 
claims file to the Board until after the 
veteran perfects an appeal as to the 
denial of the claim for entitlement to a 
rating in excess of 10 percent for a 
superficial scar, right leg, or the time 
period for doing so expires, whichever 
occurs first. 

7.  If any benefit sought on appeal 
remains denied, the RO clarify with the 
veteran whether he still desires a Board 
hearing and, if so, what type.  The RO 
should notify the veteran that Travel 
Board hearings are available at the New 
York RO and video conference hearings are 
available at the New York RO or the RO's 
satellite office in Albany, New York.  
The veteran should be notified that he 
has 30 days to respond to the hearing 
clarification request.  

If the veteran wants either a video 
conference or a Travel Board hearing, the 
RO should schedule such hearing before a 
Veterans Law Judge, at the RO, pursuant 
to the August 2004 request.  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

If the veteran desires a Board hearing in 
Washington, DC, or no longer desires any 
Board hearing, a signed writing to that 
effect should be placed in the claims 
file, and the claims file should be 
returned to the Board.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

